Citation Nr: 0607704	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from March 1993 to 
March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

The veteran's right knee disability is manifested by 
subjective complaints of pain with activity and of weakness; 
objective evidence shows arthritis with a full range of 
motion without functional loss, and a lack of instability or 
subluxation.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through May 2005 and July 2005 notice 
letters, December 2002 statement of the case (SOC), and 
October 2005 supplemental SOC (SSOC), the RO notified the 
veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2005 and July 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit to the RO all pertinent evidence in his possession 
pertaining to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements have been met in this case.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran has submitted private medical records which have been 
associated with the claims file.  Furthermore, the veteran 
has been provided VA medical examinations the reports of 
which are of record.  Significantly, neither the veteran nor 
his representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

The Board notes that the veteran's representative has 
contended that the most recent VA medical examination of the 
veteran in October 2005 was inadequate.  The representative 
has alleged that the veteran's symptoms with respect to his 
right knee are more severe than were reported by the VA 
examiner.  In reviewing the report of the October 2005 VA 
examination, the Board finds nothing to support such an 
allegation, as the veteran's reported complaints correspond 
with clinical findings reported during the examination.  The 
Board also finds it significant that those clinical findings 
reported during the October 2005 examination correspond with 
clinical findings reported during a previous July 2001 VA 
examination.  The examinations were conducted by different 
examiners.  Therefore, after careful review of the record, 
the Board can find no reason that a remand of the veteran's 
claim, for an additional medical examination or further 
diagnostic study (e.g., an MRI (magnetic resonance imaging) 
scan as requested by the representative), would be judicially 
expedient or otherwise result in a different finding.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A review of the medical evidence of record reflects that the 
veteran underwent arthroscopic meniscectomy and debridement 
of the anterior cruciate ligament in February 2001.  The 
post-operative diagnosis was bucket-handle and complex tear 
of the medial meniscus, with chronic anterior cruciate 
ligament (ACL) injury.  A report of a July 2001 VA 
examination reflects the veteran's report that he did not 
have pain in his right knee climbing stairs, nor was he 
limited in his activity, although his right knee felt weak.  
Clinical evaluation revealed a full range of motion (0-140 
degrees), without tenderness or swelling over the right knee.  
There was no fixation of the patella on maneuvering.  A 
radiographic study of the right knee was reported as negative 
except for possible patellofemoral compartment narrowing.  
The examiner's diagnosis was torn ACL and meniscus with 
arthroscopic surgery by history and right knee arthritis.  

A January 2003 VA Form 9 (Appeal to Board of Veterans' 
Appeals) reflects the veteran's report that while the 
February 2001 surgery improved his right knee, he continued 
to feel pain in his knee whenever he climbed stairs, ran or 
walked for long periods.  The veteran also noted that he had 
to be careful of lifting things due to the weakened condition 
of the right knee.  

A report of October 2005 VA examination reflects the 
veteran's complaints of occasional pain in the right knee 
without swelling, an inability to participate in sports, and 
that his right knee felt unstable.  Intensity of right knee 
pain was noted as 2/10 (with 10 being the highest).  In 
addition, it was noted that neither the veteran's activities 
of daily living or his employment were affected by his right 
knee disability.  There was no history of flare-ups or any 
additional loss of motion.  Repetitive motion was noted as 
producing any pain or any loss of motion.  On clinical 
evaluation, there was no objective evidence of right knee 
pain.  There was normal heel-toe gait and the veteran could 
squat without any complaint of pain.  The veteran's right 
knee alignment was reported as normal and there was no 
effusion or swelling or reports of pain.  Patellar position 
was normal and there was no crepitation, instability, or 
subluxation.  The right knee ligaments were reported as 
stable.  Range of motion of the right knee was full (0-140 
degrees) without pain.  Movement against varying resistance 
was strong and nonsymptomatic.  A radiographic study of the 
right knee revealed slight narrowing of the medial 
femorotibial compartment indicating early degenerative 
process.  There was no productive or erosive lesions 
demonstrated and there was no soft tissue abnormality.  

The examiner's diagnosis was normal right knee without any 
post-traumatic arthritis.  He indicated that there was no 
evidence of any incoordination, weakness or fatigability on 
use during the examination.  Furthermore, repetitive use did 
not produce any pain, and there was no objective evidence of 
pain or any functional loss due to pain.  The examiner 
concluded that there would not be any additional limits of 
functional ability on repetitive use or during flare-up.  

The veteran's right knee disability is evaluated as 10 
percent disabling and rated analogously under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259, which is indicative of 
"Cartilage, semilunar, removal of, symptomatic."  Under 
Diagnostic Code 5259, a 10 percent rating is the highest 
available rating.  The Board has also considered whether the 
veteran's service-connected right knee would warrant a higher 
rating under any other diagnostic code.  However, the Board 
finds that no more than a 10 percent rating is warranted.  

Here, the medical evidence reflects that the veteran's right 
knee exhibits a full range of motion without pain, and there 
is no objective evidence of instability or subluxation.  The 
veteran has complained of pain in his right knee with 
activity and that his knee feels somewhat unstable and weak.  
The examiner in October 2005 noted that the veteran's joints 
had no additional limitations due to pain, fatigue, weakness, 
or lack of endurance following repetitive use.  He also 
commented that the veteran would not experience additional 
functional loss on repetitive use of the right knee.  Thus, 
there simply is no clinical evidence to suggest that the 
veteran's pain (as alleged) is so disabling as to approximate 
the level of impairment required for the assignment of a 
rating more than the current 10 percent rating based on 
limitation of flexion (diagnostic code 5260), or limitation 
of extension (diagnostic code 5261).  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also 
VAOPGCPREC 9-2004 (September 17, 2004) (separate ratings 
under diagnostic code 5260 and diagnostic code 5261 may be 
assigned for disability based on limitation of motion of the 
same joint).  Additionally, given the lack of instability or 
subluxation, there is no basis for an award under diagnostic 
code 5257.  

The medical evidence also reflects that the veteran has 
narrowing of the joint space of the right knee.  While the 
examiner in July 2001 diagnosed the veteran with right knee 
arthritis, the examiner in October 2005, as noted above, did 
not find arthritis of the right knee.  Even assuming in favor 
of the veteran on this question, a rating higher than 10 
percent would not be warranted.  

In this respect, traumatic arthritis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, which is rated as degenerative 
arthritis under Diagnostic Code 5003, which, in turn, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See VAOPGCPREC 9-98 (limitation of motion is a 
relevant consideration under diagnostic code 5259).  Under 
Diagnostic Code 5003, when the limitation of motion of the 
specified joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by finding such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, arthritis is 
rated as 20 percent disabling with X-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations; 
and 10 percent disabling with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

As noted above, the veteran's right knee exhibits a full 
range of motion without pain.  Thus, there is an absence of 
limitation of motion.  Therefore, assignment of a rating more 
than the current 10 percent rating is not warranted under 
diagnostic code 5003.  (His complained-of pain without 
limitation of motion is contemplated in the current rating.)

The Board also finds that the clinic evidence does not 
demonstrate ankylosis of the right knee (diagnostic code 
5256), dislocation of semilunar cartilage with frequent 
episodes of locking, pain, and effusion (diagnostic code 
5258), or malunion of the tibia or fibula with knee 
disability (diagnostic code 5262).  

For all the foregoing reasons, the Board finds that the 10 
percent rating currently assigned for disability of the right 
knee is proper, and that the criteria for higher evaluation 
have not been met.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
right knee disability is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005) (cited 
to in the October 2005 SSOC).  There simply is no evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or frequent periods 
of treatment, much less hospitalization, for right knee 
disability, or evidence that any disability affecting the 
veteran's right knee has otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the claim for a rating higher 
than 10 percent for right knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating higher than 10 percent for right knee disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


